Citation Nr: 1502789	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-36 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected hypertension.  

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right and left knee disabilities.  

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected cervical spine disability.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The Veteran served honorably on active duty from September 1980 to June 2003.  He also had a dishonorable period of service from June 2003 to November 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that, in pertinent part, denied service connection for a disability characterized as chest pains, to include costochondritis and/or a heart disorder (listed as cardiac and heart complications, angina, and chest pains, as well as costochondritis with chest wall pain and right peck atrophy).  By this decision, the RO also denied service connection for a lumbar spine disability (listed as a lumbar degenerative disc disease, claimed as osteophytes in the neural foramen and encroachment at the foramen, low back pain); a cervical spine disability (listed as cervical spondylosis, claimed as a herniated intervertebral disc, and osteophytes); a right shoulder disability (listed as cervical radiculopathy of the right arm, shoulder, wrist, and hand due to neurological damage); a left shoulder disability (listed as left shoulder and arm numbness and pain due to neurological damage); and for recurrent earaches.  

In February 2013, the Board, in pertinent part, remanded the issues of entitlement to service connection for a disability characterized as chest pains, to include costochondritis and/or a heart disability (listed as a heart disability to include angina); a lumbar spine disability; a cervical spine disability; a right shoulder disability; a left shoulder disability, and for recurrent earaches, for further development.  

In December 2013, the Board in pertinent part, again remanded the issues of entitlement to service connection for a disability characterized as chest pains, to include costochondritis and/or a heart disability; a lumbar spine disability; a cervical spine disability; a right shoulder disability; a left shoulder disability, and for recurrent earaches, for further development.  

A January 2014 RO decision, in pertinent part, granted service connection and a 10 percent rating for costochondritis with chest wall pain, effective May 8, 2007.  Therefore, the issue of entitlement to service connection for a disability characterized as chest pains, to include costochondritis, is no longer before the Board.  

An October 2014 RO decision, in pertinent part, granted service connection and a 20 percent rating for a cervical spine disability (degenerative disc disease of the cervical spine), effective May 8, 2007; granted service connection and a 20 percent rating for a right shoulder disability (right shoulder radiculopathy), effective May 8, 2007; and granted service connection and a noncompensable rating for Eustachian tube dysfunction, effective May 8, 2007.  Therefore, the issues of entitlement to service connection for a cervical spine disability, a right shoulder disability, and for recurrent earaches, are no longer before the Board.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right and left knee disabilities, and entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran does not currently have a heart disability.



CONCLUSION OF LAW

The criteria for service connection for a heart disorder, to include as secondary to service-connected hypertension, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of January 2008 and February 2008 satisfied the duty to notify provisions.  The February 2008 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in an October 2014 supplemental statement of the case.  

The Veteran's service personnel and treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran's Social Security Disability determination, and the records considered in that determination, were received in January 2010.  VA examinations were conducted in March 2008, and April 2013, and a VA examiner opinion was obtained in April 2014.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

The term veteran means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2014).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2014).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2014).

A discharge or release from service under specified conditions, however, is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b) (2014).  Benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2) (2014); 38 U.S.C.A. § 5303 (West 2002).  

Additionally, a discharge or release under other than honorable conditions (OTH) is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(d)(4) (2014).  In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's OTH discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

A person discharged under conditions other than honorable on the basis of an absence without official leave period of at least 180 days is barred from receipt of VA benefits unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

The Veteran's corrected DD Form 214, dated in January 2007, specifically states that he had "continuous honorable active military service" from September 26, 1980 through June 3, 2003.  In addition, the verification of the dates of service provided by the service department in August 2007 showed two separate periods of service, September 26, 1980 through June 3, 2003, listed as honorable, and June 4, 2003 through November 16, 2006, listed as dishonorable.  By law, the determination of the service department as to the character of service is binding on VA.  As such, VA accepts that all service prior to June 4, 2003 qualifies as honorable service and the Veteran is eligible for appropriate VA benefits for disabilities and diseases resulting therefrom.  38 C.F.R. § 3.12(a).

The Veteran is service-connected for hypertension.  He is also service-connected for costochondritis, with chest wall pain; a cervical spine disability; a right shoulder disability; a right knee disability; a left knee disability; cluster headaches; tinnitus; and for Eustachian tube dysfunction.  The Veteran contends that he has a heart disorder that is related to service, or, more specifically, that is related to his service-connected hypertension.  He specifically maintains that he was treated for heart problems during service and that he underwent several electrocardiograms during service.  The Veteran essentially indicates that he suffered from heart problems during and since service.  

The Veteran's service treatment records for his period of honorable active duty from September 1980 to June 2003 do not specifically show treatment for any diagnosed heart problems.  Such records do show treatment for the currently service-connected chest pain and for costochondritis, as well as for hypertension.  

An April 1995 electrocardiogram report indicated that the Veteran had sinus bradycardia with an otherwise normal electrocardiogram.  An October 1996 electrocardiogram report noted that the Veteran had normal sinus rhythm.  The examiner reported that the Veteran had an ST elevation that was probably due to early repolarization.  The examiner indicated it was a borderline electrocardiogram.  

A December 2000 electrocardiogram report noted that the Veteran had normal sinus rhythm with a heart rate of 61, a normal pulse rate, and a normal P axis.  The examiner reported that the Veteran had an otherwise normal electrocardiogram.  

A January 2001 private report from Cardiovascular Consultants, associated with the Veteran's service treatment records, noted that he was seen for evaluation with stress testing in January 2001.  The examiner reported that the Veteran exercised for eleven and a half minutes of Bruce Protocol to a heart rate of 165 before the test was stopped secondary to fatigue and back discomfort.  The examiner stated that the Veteran had a one and a half millimeter horizontal ST depression in the inferior lateral leads over the baseline.  The examiner indicated that based on the Veteran's chest pain, positive risk factors, and an abnormal stress test, he was asked to undergo further diagnostic studies.  The examiner maintained that the Veteran might require a cardiac catheterization for a diagnostic assessment.  

The service treatment records for the Veteran's period of dishonorable service from June 2003 to November 2006 also do not specifically show treatment for any diagnosed heart problems.  Such records again show treatment for the currently service-connected chest pain/costochondritis and hypertension, and include references to possible heart problems.  

A July 2004 electrocardiogram report indicated that the Veteran had sinus bradycardia with an otherwise normal electrocardiogram.  

On a February 2006 dental health questionnaire, the Veteran reported that he had heart problems or angina, as well as hypertension.  The examiner indicated that the Veteran was on medication and that he had angina in 1995, with no history of a myocardial infarction.  

On a medical history form at the time of an October 2006 separation examination, the Veteran checked that he had pain or pressure in his chest; palpations or a pounding or abnormal heartbeat; heart trouble or a heart murmur, and high blood pressure.  The Veteran reported that he had chest pain off and on since angina problems in 1995, 2000, and 2001, etc.  He also stated that he sometimes had panic attacks with his heart racing for no apparent reason.  He further referred to "heart pain" problems from 2000 to 2002 with continuing chest pain.  The Veteran stated that he was sent to a heart specialist and that he was supposed to return for more testing, but that complications delayed such testing.  He stated that he was on medication for high blood pressure.  The reviewing examiner indicated that the Veteran should seek care at the nearest medical facility for all current issues as required.  An actual heart disorder was not diagnosed at that time.  The objective October 2006 examination report did not refer to any heart or vascular system abnormalities.  

Post-service private and VA treatment records do not specifically show treatment for any diagnosed heart disorders.  

A July 2007 evaluation report, for SSA purposes, noted that the Veteran reported that he had chest pain and hypertension.  He stated that his chest pain occurred in 1995 and that it had continued since that time.  He reported that he underwent a stress test in 1995 and that it was equivocal.  The Veteran indicated that he was scheduled to have a heart catheterization, but that because of a multitude of issues, he did not undergo the procedure.  The examiner reported that the Veteran's heart rate was normal without murmurs or gallops.  The assessment included hypertension and a questionable history of angina and coronary artery disease.  

A March 2008 VA general medical examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he had not received any diagnoses of coronary artery disease, valvular disease, congestive heart failure, or arrhythmia.  He stated that he did have chest pain, which had its onset in 1993 or 1994, and that it would occur two to three times per day and last for two to three minutes.  He indicated that about sixty percent of the time his chest pain was exertional, and that it was nonexertional forty percent of the time.  It was noted that the Veteran had never tried Nitroglycerin.  The Veteran reported that his exercise tolerance was less than or equal to 3 METs in that he could not even perform light yard work secondary to his chest pain.  The diagnoses included no current objective evidence of a heart condition.  The examiner commented that the Veteran should seek medical care for his hypertension and that he should discuss his chest pain with his primary care provider.  

An April 2013 VA heart conditions examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he began having chest pains in the early 1980s, and that he was told that he had chest wall syndrome and pleurisy at that time.  He stated that he was diagnosed with costochondritis in 1995.  He indicated that he underwent a stress test in 2001, that it was stopped after eleven and a half minutes due to fatigue and back pain, and that it showed a one and a half millimeter ST depression in the inferior leads, with a heart catheterization recommended.  It was noted that the Veteran never underwent the heart catheterization.  The Veteran reported that he had daily chest pain with associated shortness of breath.  

The examiner indicated that the Veteran did not presently have and had never been diagnosed with a heart condition.  The examiner also reported that the Veteran did not have a heart condition that qualified within the generally accepted definition of ischemic heart disease.  The examiner further noted that the Veteran did not have congestive heart failure, cardiac arrhythmia, a heart valve condition, and that he never had a myocardial infarction.  The examiner indicated that the Veteran reported daily left-sided chest pain that was near constant and had been ongoing for years.  The examiner stated that it was unlikely that the chest pain was cardiac in nature.  It was noted that the Veteran was diagnosed with costochondritis, as well as anterior chest wall syndrome versus pleurisy, during his time in the service and that it was at least as likely as not that his current chest pain was related to the chest pain he complained of and was treated for in the service (which is currently already service-connected).  The examiner reported that the Veteran did have an abnormal stress test and that it was recommended that he have a heart catheterization, but that he did not undergo the procedure.  The examiner commented that, therefore, he could very well have ischemic heart disease, but the pain he described was not consistent with cardiac chest pain.  

An April 2014 statement from a VA examiner commented that it was less likely as not that the Veteran had ischemic heart disease.  The examiner reported that a June 2013 myocardial perfusion scan was reported as showing no evidence of significant reversible ischemia and a normal study, with a left ventricle ejection fraction of 63 percent.  The examiner maintained that the Veteran's hypertension had no effect on ischemic heart disease as it was not a diagnosed condition.  

In an August 2014 addendum to the April 2014 statement, the same VA examiner indicated that she reviewed the Veteran's claims file.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that the medical evidence fails to show that the Veteran has a heart disorder other than the already service-connected costochronditis and hypertension.  The Board notes that a VA examiner, pursuant to a March 2008 VA general medical examination report, after a review of the claims file, specifically indicated that there was no objective evidence of a heart disorder.  Additionally, a VA examiner in an April 2014 statement found that it was less likely as not that the Veteran had ischemic heart disease, and that his hypertension had no effect on his ischemic heart disease as it was not a diagnosed condition.  The examiner, in an August 2014 addendum, specifically indicated that she reviewed the Veteran's claims file.  

A July 2007 evaluation report, for SSA purposes, indicates an assessment of a questionable history of angina and coronary artery disease.  However, the examiner did not specifically diagnose a current heart disorder and, at the examination, the Veteran's heart rate was normal without murmurs or gallops.  Additionally, there is no indication that the examiner reviewed the Veteran's claims file.  Although claims folder review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that there is no actual diagnosis of a heart disorder of record.  Additionally, in light of the above, the Board finds that the assessment provided by the examiner is not probative in this matter.  

The Board also observes that a VA examiner, pursuant to an April 2013 VA heart conditions examination report, noted, after a review of the claims file, that the Veteran did have an abnormal stress test, and that, therefore, he could very well have ischemic heart disease, but the pain he described was not consistent with cardiac chest pain.  The Board notes, however, the examiner did not diagnose a heart disorder pursuant to the examination.  In fact, the examiner specifically indicated that the Veteran did not presently have a heart condition, that he did not have a heart condition that qualified within the generally accepted definition of ischemic heart disease, and that he did not have congestive heart failure, cardiac arrhythmia, a heart valve condition, and that he never had a myocardial infarction.  The examiner's reference to possible ischemic heart disease is contradictory in terms of the other conclusions indicated in the examination report.  The Board finds that the examiner's opinion statement as to possible ischemic heart disease is not particularly probative in this matter in light of the lack of an actual diagnosis of ischemic heart disease and the subsequent April 2014 medical opinion that it was less likely than not that the Veteran had ischemic heart disease given the June 2013 myocardial perfusion scan showing no evidence of significant reversible ischemia and a normal study.

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  Here, the evidence indicates no presently diagnosed heart disability and thus service connection for such disorder is not warranted.  

The Veteran has alleged that his claimed heart disability had its onset during his honorable period of active duty from September 1980 to June 2003.  The Board observes that the Veteran is competent to report symptoms that he thought were heart problems during service or after service; however, as a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana, see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Here, in light of the competent medical evidence, the Board finds that the Veteran's lay assertions are not competent or sufficient.  

The preponderance of the evidence is against the claim for entitlement to service connection for a heart disorder; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a heart disorder is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right and left knee disabilities, and entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected cervical spine disability.  

This case was previously remanded by the Board in December 2013, partly to make arrangements for the Veteran's claims file to be forwarded to the examiner who conducted April 2013 VA spine and shoulder conditions examinations.  The examiner was to indicate whether the Veteran's currently diagnosed degenerative disc disease of the lumbar spine was at least as likely as not (probability 50 percent or greater) incurred in his honorable period of service (prior to June 2003), to include as a result of or related to his complaints of low back pain in service.  The Board indicated that if the answer to that question was no, the examiner was to also indicate whether the currently diagnosed degenerative disc disease of the lumbar spine was at least as likely as not (probability 50 percent or greater) caused by his service-connected right and left knee disabilities, or aggravated by, that is, made permanently worse as a result of, his service-connected right and left knee disabilities.  

Pursuant to the Board remand, in an April 2014 statement, a VA examiner reported that the Veteran's currently diagnosed degenerative disc disease of the lumbar spine was less likely than not related to complaints of back pain in service because an magnetic resonance imaging study in 2013 noted minimal degenerative disc disease and more likely had its onset in the period of time after active duty.  The examiner stated that it was also less than likely as not that the Veteran's degenerative disc disease of the lumbar spine was a result of his service-connected degenerative joint disease of the knees.  The examiner maintained that there was no evidence of research indicating that degenerative joint disease was causative of degenerative joint disease of another joint area.  

In an August 2014 addendum to the April 2014 statement, the same VA physician indicated that she reviewed the Veteran's claims file.  

The Board observes that the VA examiner did not provide a sufficient rationale for her opinion that Veteran's currently diagnosed degenerative disc disease of the lumbar spine was less likely than not related to complaints of back pain in service.  The physician solely stated that a magnetic resonance imaging study in 2013 noted minimal degenerative disc disease and that more likely the lumbar spine issue had its onset in the period of time after active duty.  It is unclear why the examiner believed that the 2013 MRI noting minimal degenerative disc disease would indicate the Veteran's lumbar spine disability began after his active duty.  Additionally, the examiner did not address the Veteran's competent reports of low back pain during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the December 2013 Board remand, the Board also directed that the examiner indicate whether the Veteran had a current disability of the left shoulder and/or whether such a disability been present at any point during the appeals period beginning in May 2007.  The Board indicated that if the answer to that question was yes, the examiner was to indicate whether the condition was at least as likely as not (probability 50 percent or greater) caused by or incurred in service, to include being related to his complaints of and treatment for shoulder pain in service.  The Board further directed that if the answer to the above question was no, the examiner was to indicate whether that condition was at least as likely as not (probability 50 percent or greater) aggravated by, that is, made permanently worse as a result of, his cervical spine disability.  

In the April 2014 statement, with the August 2014 addendum, noted above, the same examiner found that the Veteran's right shoulder condition was at least as likely as not a radiculopathy of the cervical spine.  It is not clear whether this statement was meant to indicate that the Veteran did not have any left shoulder disability.  This is particularly problematic in light of the June 1989 service treatment entry that noted that the Veteran complained of pain in the left shoulder for one year.  Moreover, the examiner referred to degenerative joint disease of the left acromioclavicular joint, although an X-ray report showing degenerative joint disease is not of record.  Additionally, during the Veteran's period of dishonorable service from June 2003 to November 2006, he was treated for left shoulder complaints, including numbness and tingling, with diagnoses of cervical radiculopathy on numerous occasions.  

In light of the deficiencies with the opinions provided by the VA examiner in April 2014, the Board finds Veteran has not been afforded an adequate VA examination as to his claims for service connection for low back disability, to include as secondary to service-connected right and left knee disabilities, and for service connection for a left shoulder disability, to include as secondary to a service-connected cervical spine disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for lumbar spine and left shoulder problems since July 2008.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional, preferably by one who has not previously examined him, to determine the nature and likely etiology of his claimed lumbar spine disability, to include as secondary to his service-connected right knee and left knee disabilities, and his claimed left shoulder disability, to include as secondary to his service-connected cervical spine disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current low back disabilities and left shoulder disabilities (to include any radiculopathy of the left shoulder).  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed low back disabilities and left shoulder disabilities (to include any radiculopathy of the left shoulder) are related to and/or had their onset during his period of honorable active duty from September 1980 to June 2003.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for low back and left shoulder problems during his period of honorable active duty from September 1980 to June 2003, and his competent reports of low back and left shoulder problems since service.  

The examiner must further opine as to whether the Veteran's service-connected right knee disability and/or left knee disability caused or aggravated any diagnosed low back disabilities.  The examiner must also opine as to whether the Veteran's service-connected cervical spine disability caused or aggravated any diagnosed left shoulder disabilities.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  BOTH causation AND aggravation must be addressed for the opinion to be sufficient for adjudication purposes.

If aggravation of any diagnosed low back disabilities by the Veteran's service-connected right knee and left knee disabilities, or aggravation of left shoulder disabilities by the Veteran's service-connected cervical spine disability, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed low back disabilities and left shoulder disabilities prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


